          Case 1:19-cv-06332-ER Document 104 Filed 11/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WILFREDO TORRES,

                          Plaintiff,

                   vs.

CITY OF NEW YORK; LIEUTENANT NEIL VERAS
(SHIELD UNKNOWN); POLICE OFFICER                                            ORDER
PATRICIA DE JESUS (SHIELD 1305); POLICE
OFFICER DIOASKY PENA (SHIELD 10240);                                   19 Civ. 6332 (ER)
POLICE OFFICER DANIEL PEARLES (SHIELD
15167); POLICE OFFICER MATEUSZ HADER
(SHIELD 9149); ARKAPRAVA DEB, M.D.; STEVEN
LASLEY, M.D.; NEW YORK CITY HEALTH AND
HOSPITALS,

                          Defendants.


RAMOS, D.J.:


       On July 8. 2019, Wilfredo Torres, proceeding pro se, ﬁled a complaint against New York

City Health and Hospitals (“NYCHH”), the City of New York, and several of their employees,

alleging violation of his constitutional rights arising from raids on his apartment and involuntary

examinations at Bellevue Hospital. Doc. 1. On October 9, 2020, Torres ﬁled a second amended

complaint. Doc. 81. At a premotion conference held on November 4, Torres requested

production of his medical records from Bellevue Hospital. �e Court explained to Torres that,

because the records he seeks are his own medical records, he could obtain the records for himself

or he could return a medical release form to NYCHH’s counsel so that she could obtain the

records on his behalf. �e Court further directed NYCHH’s counsel to confer with Torres

regarding completing a medical release form. On November 5, Torres ﬁled a motion to compel

his medical records from Bellevue Hospital. Doc 99. On November 16, NYCHH’s counsel
           Case 1:19-cv-06332-ER Document 104 Filed 11/17/20 Page 2 of 2




conﬁrmed that she had sent Torres a medical release form with instructions for returning it to her

oﬃce and had called him, but had neither received the form nor any other response from Torres.

Doc. 102. NYCHH’s counsel also proposed a brieﬁng schedule on Torres’ motion to compel. Id.

         Because Torres is presumptively entitled to his own medical records, and he has not been

denied them, there is no need for his motion to compel or further brieﬁng. K.B. v. SCO Family of

Serv., 159 A.D.3d 416, 417 (1st Dep’t 2018) (citing Wheeler v. Comm’r of Social Servs. of City of

N.Y., 233 A.D.2d 4, 11-12 (2d Dep’t 1997)). �erefore, Torres’ motion to compel is denied.

         Torres is directed to return the medical release form to NYCHH’s counsel by Tuesday,

December 1, 2020 or to obtain his own records for himself.

         A copy of this Order will be sent by Chambers to Wilfredo Torres, 470 Second Avenue,

Apt. 2A, New York, New York 10016.

         It is SO ORDERED.


Dated:    November 17, 2020
          New York, New York


                                                             EDGARDO RAMOS, U.S.D.J.




                                                 2
